DETAILED ACTION
Response to Arguments
This is in response to applicant’s amendment/response filed on 11/23/2020, which have been entered and made of record. Claims 22, 33 and 41 have been amended. Claims 22-41 are pending in the application.
Applicant’s arguments regarding new claims have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 22, 33 and 41, each recites “using a scale of a granularity level depending on a defocus degree between the region and the reference depth” is a new matter. Review of the specification does not result in such limitation as claimed in such a way as to reasonably convey to one skilled in the relevant art.
All dependent claims are rejected based on their dependency of the defected parent claims.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25, 32-36 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Markovic (Image Stylization from Stereo Views of Natural Scenes) in view of Hickson (Efficient Hierarchical Graph-Based Segmentation of RGBD Videos) and Ogura (US 20120281132) and Beni (US 20180137610).
Regarding claim 22, Markovic teaches:  
A method comprises:


    PNG
    media_image1.png
    589
    528
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    825
    560
    media_image2.png
    Greyscale

obtaining a first image from a set of images, the first image comprising a set of regions of different depths (Markovic Fig. 6.1 above. It is obvious that an image of a scene comprising a set of regions (at least of a foreground and a background of different depths.)
non-photo-realistic rendering the set of images by combining the first image with a second image from the set of images (Markovic Figs. 6.1 and 6.8 above, teaches the Edge Combination image overlaying color segmented image results in a drawn NPR image.)
Markovic is silent to teach: 
scaling regions from the set of regions with different scales, wherein different scales correspond to different granularity levels, and wherein a region of the set of regions is scaled using a scale of a granularity level depending on a defocus degree between the region and the reference depth;

    PNG
    media_image3.png
    212
    805
    media_image3.png
    Greyscale

On the other hand, Hickson in Fig. 2, teaches the hierarchy for different segmentation scales correspond to different granularity levels of segmentations, said segmented image comprising different segmented regions with different segmentation scales using reference depth map/image (Hickson in Fig. 2, first segmenting based on depth alone, then based on color while preventing any merging to occur across depth discontinuities. Please also see Saito at least in Fig. 13 (for claim 26), teaches generating an edge image with different thickness edges for different regions.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to generate a hierarchy of different granularity levels of segmentations where different regions with different segmentation scales from Hickson, with Markovic’s NPR image processing system. The combination provides a multistage segmentation with depth then color yields better results than a linear combination of depth and color (Hickson Abstract).
Markovic in view of Hickson is silent to teach: obtaining/using an all-in-focus (AIF) image, a reference depth of the depth image and correlation of a region/object is recognized 
On the other hand, Ogura in view of Beni teaches obtaining/using an all-in-focus (AIF) image, a reference depth of the depth image and correlation of a region/object is recognized based on degree of defocus or amount of blur between the region in an AIF and a reference depth of the depth image, wherein the granularity level increases as the defocus degree decreases. (Ogura at least in pars. [0092-0097], for an (AIF) all-in-focus image: In FIG. 9, it is shown that the in-focus level is increasing from the image A to an image E. This means that in the image E the nearest object is in-focus. The in-focus level of this image is high and decreasing in an image J. It means that the farthest object is blurring (out of focus) because the in-focus levels of all objects are decreasing. Ogura in pars. [0117], The AIF image may be used for viewing as an image (in 2D) with an enhanced depth of field. The AIF image, the near-focus image, and the far-focus image may be used in a depth estimating module 1345. The depth estimating module 1345 estimates a depth map using Advanced-Depth from Defocus (A-DFD) technique. Beni par. [0041] is used to further provide a clarification about a reference depth of a depth map. Beni in par. [0041], teaches a depth map image may be considered to represent the values related to the distance of the surfaces of the scene objects from a reference location (depth), for example a view point of an observer.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to obtain/use an all-in-focus (AIF) image and understanding the correlation of a region/object based on degree focus between the region/object in the AIF and 
Markovic in view of Hickson, Ogura and Beni teaches: using a scale of a granularity level depending on a defocus degree between the region and the reference depth image, wherein the granularity level increases as the defocus degree decreases. (Hickson in Fig. 2, section 3.1.1 and section 3.2 Hierarchical Processing, teaches a hierarchical graph based on depth map/image. Please also see Saito at least in Fig. 13 (for claim 26), teaches generating an edge image with different thickness edges for different regions. Ogura at least in pars. [0092-0097], for an (AIF) all-in-focus image: In FIG. 9, it is shown that the in-focus level is increasing from the image A to an image E. This means that in the image E the nearest object is in-focus. The in-focus level of this image is high and decreasing in an image J. It means that the farthest object is blurring (out of focus) because the in-focus levels of all objects are decreasing. Ogura in pars. [0117], The AIF image may be used for viewing as an image (in 2D) with an enhanced depth of field. The AIF image, the near-focus image, and the far-focus image may be used in a depth estimating module 1345. The depth estimating module 1345 estimates a depth map using Advanced-Depth from Defocus (A-DFD) technique. Beni par. [0041] is used to further provide a clarification about a reference depth of a depth map. Beni in par. [0041], teaches a depth map image may be considered to represent the values related to the distance of the surfaces of the scene objects from a reference location (depth), for example a view point of an observer.)

Regarding claim 23, Markovic in view of Hickson, Ogura and Beni teaches:  
The method of claim 22, wherein the set of regions is obtained from a hierarchical segmentation of the AIF image (Hickson in Fig. 2)

Regarding claim 24, Markovic in view of Hickson, Ogura and Beni teaches: 
The method of claim 22, wherein the set of regions is obtained from an edge extraction of the AIF image (Hickson in Fig. 2. Hickson section 4 teaches boundary edges are extracted from the (hierarchical) output segmentation images.)

Regarding claim 25, Markovic in view of Hickson, Ogura and Beni teaches: 
The method of claim 22, wherein the set of regions is obtained by thresholding a weighted edge representation of the AIF image according to an edge extraction scale. (Hickson at least in sections 3.2-3.3, teaches thresholding for the hierarchical tree of regions while Hickson sections 3.1.1, teaches using edge weights where the boundary edges are extracted from the (hierarchical) output segmentation images.)

Regarding claim 32, Markovic in view of Hickson and Ogura and Beni teaches:  
The method of claim 22, wherein the set of images is derived from a light field content delivered by a light-field data acquisition device (Tagawa, camera.)

Regarding claims 33-36 and 41, it recites similar limitations of claims 22-25 but in different forms. The rationale of claims 22-25 rejection is applied to reject claims 33-36 and 41. 
Regarding claim 40, it recites similar limitations of claim 32 but in different form. The rationale of claim 32 rejection is applied to reject claim 40.

Claims 26-28 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Markovic in view of Hickson and Tagawa as applied in claims 23 above and further in view of Saito (Comprehensible Rendering of 3-D Shapes).
Regarding claim 26, Markovic in view of Hickson, Ogura and Beni teaches:
The method of claim 23, wherein the second image is obtained from an edge extraction of the AIF image wherein an edge region of the set of edge regions is generated from the AIF image with an edge extraction scale depending on the defocus degree between the edge region and the reference depth (Applying similar rationale in claim 1 for using AIF image and defocus degree as for the first image, the second image receives the same benefit of the first image being an AIF image. The second for edge extraction is form the same AIF image, the left image from Markovic in Fig. 6.1).
Markovic in view of Hickson, Ogura and Beni does not explicitly teach a set of edge regions of different depths generated with different edge extraction scales, wherein different edge extraction scales correspond to different granularity levels of edge extraction (In light of the disclosure Fig. 4: it is generating an edge image with different thickness edges for different regions.)
However, Saito at least in Fig. 13, teaches generating an edge image with different thickness edges for different regions.

    PNG
    media_image4.png
    396
    579
    media_image4.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to generate a different granularity levels of edge/contour line thickness where different regions with different thickness scales from Saito, with Markovic in view of Hickson and Tagawa’s NPR image processing system. The combination provides a rendering technique that produces 3-D images with enhanced visual comprehensibility (Saito Abstract).

Regarding claim 27, Markovic in view of Hickson, Ogura and Beni teaches:
The method of claim 26, wherein the set of edge regions is obtained by thresholding a weighted edge representation of the AIF image according to the edge extraction scale (Hickson at least in sections 3.2-3.3, teaches thresholding for the hierarchical tree of regions while Hickson sections 3.1.1, 4 teaches using edge weights where the boundary edges are extracted from the (hierarchical) output segmentation images.)

Regarding claim 28, Markovic in view of Hickson, Ogura and Beni teaches:
The method of claim 26, wherein combining the first image with the second image comprises displaying edges of the second image superimposed over the first image (Markovic Figs. 4.8, 6.1 and 6.8 above, teaches the Edge Combination image overlaying color segmented image results in a drawn NPR image.)

Regarding claims 37-38, it recites similar limitations of claims 26 and 28 but in different forms. The rationale of claims 26 and 28 rejection is applied to reject claims 37-38.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Markovic in view of Hickson, Ogura and Beni as applied in claims 22 above and further in view of Shah (US 9704250).
Regarding claim 29, Markovic in view of Hickson, Ogura and Beni teaches:
The method of claim 22.
Markovic in view of Hickson, Ogura and Beni is silent to teach each scale is function of a difference between a depth of each region and the reference depth.
On the other hand, Shah teaches each scale is function of a difference between a depth of each region and the reference depth (Shah at least in abstract, col 1 lines 60-65, col 2 lines 24-26 and col 15 lines 57-62, teaches computing a plurality of depth planes or a depth map for a scene to be captured by one or more cameras of a computing device and independently metering or calculating image statistics for each of the depth planes. One or more persons, objects, regions, or other subject matter of interest can be detected in each depth plane.);

Shah at least in col 15 lines 57-62, teaches, determining the plurality of depth planes or depth map can be based on iterative algorithms (e.g., hierarchical algorithms). It implies granularity levels of segmentations. 

Regarding claim 30, Markovic in view of Hickson, Ogura and Beni teaches:
 The method of claim 29, wherein a granularity level of each region generation increases as the difference between the depth of each region and the reference depth decreases  (Shah at least in col 15 lines 57-62, teaches, determining the plurality of depth planes or depth map can be based on iterative algorithms (e.g., hierarchical algorithms). Shah in col 4 lines 15-20, determining distance can be utilized for computing a depth map or a plurality of depth planes corresponding to a scene. It implies the regions are segmented based on the difference in depth between regions with distance level from the depth map.)

Claims 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Markovic in view of Hickson and Ogura and Beni as applied in claims 22 above and further in view of Yang (US 20100177163).
Regarding claim 31, Markovic in view of Hickson and Ogura and Beni teaches:  
The method of claim 22, wherein the reference depth is obtained. 
Markovic in view of Hickson, Ogura and Beni is silent to teach obtaining depth image data automatically by a gaze-tracking analysis.
On the other hand, Yang teaches obtaining depth image data automatically by a gaze-tracking analysis (Yang [0012, 0034, 0038, 0040], The window position may be defined in dependence upon the viewer's gaze, continuously tracking the viewer's gaze or updating the position only when an update request is received from the viewer. The depth is also obtained accordingly to view-window position.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to track eye gaze for identifying a region of interest, as disclosed by Yang and, with Markovic in view of Hickson and Ogura and Beni’s image processing system. As noticed above, the prior art included each element claimed, although not necessarily in a single prior art reference with the only difference being the lack of actual combination of the elements in a single prior art reference. The examiner finds that one of ordinary skill in the art could combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Since it was known in the art that processing image data only for a region of interest will save computing power. The results of the combination were predictable.
Regarding claim 39, it recites similar limitations of claim 31 but in different form. The rationale of claim 31 rejection is applied to reject claim 39.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUC N DOAN/             Examiner, Art Unit 2619